Exhibit 99.1 Service Agreement THIS AGREEMENT dated for reference the 14th day of February 2011. BETWEEN: Secure Luggage Solutions Inc, a company duly incorporated in the State of Delaware and having its office at: 2375 East Camelback Road, 5th Floor, Phoenix, Arizona, 85016 (hereinafter referred to as the "Company") AND Chenergy Service Inc., a company duly incorporated under the laws of the Province of British Columbia and having its office at 1707D 1600 Beach Avenue, Vancouver BC. (hereinafter referred to as "Chenergy") WHEREAS: A. The Company wishes to employ, Cherry Cai from Chenergy as its Chief Financial Officer, to provide management and accounting services to it on the terms and conditions hereinafter set forth. B. Chenergy has agreed to provide the services to the Company on the terms and conditions set out in this agreement. NOW THEREFORE THIS AGREEMENT WITNESSES THAT in consideration of the premises, covenants and agreements hereinafter contained the parties hereto have agreed as follows: 1.
